Citation Nr: 0909363	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-13 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the reduction of the Veteran's 30 percent 
disability rating for cervical spine strain with disc 
herniation at C4-C5 and C5-C6, was proper.

2.  Whether the reduction of the Veteran's 10 percent 
disability rating for tendonitis of the left wrist was 
proper.

3.  Whether the reduction of the Veteran's 10 percent 
disability rating for tendonitis of the right wrist was 
proper.

4.  Whether the reduction of the Veteran's 10 percent 
disability rating for right trapezius strain was proper.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 
1989, July 1989 to July 1993, and from September 1997 to June 
2001.  She had a period of initial active duty for training 
(IADT) from February 24, 1983, to July 22, 1983.  She also 
had additional service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran's disability ratings were reduced by way of a 
rating decision dated in August 2003.  In addition to the 
issues on appeal, the Veteran's disability ratings for lumbar 
spine strain and irritable bowel syndrome were also reduced 
at that time.  The Veteran disagreed with the reduction of 
the latter two ratings and perfected his appeal in that 
regard in April 2005.

The RO issued a rating decision that restored the previously 
reduced ratings for lumbar spine strain and irritable bowel 
syndrome in August 2008.  There is no indication in the 
claims folder that the Veteran has expressed disagreement 
with any aspect of that rating decision.  Accordingly, the 
issues of whether the reduction of the 10 percent ratings for 
lumbar spine strain and irritable bowel syndrome was proper 
are not for appellate review.


FINDINGS OF FACT

1.  The Veteran was granted a 30 percent disability rating 
for cervical spine strain with disc herniation at C4-C5 and 
C5-C6, a 10 percent disability for left wrist tendonitis, a 
10 percent rating for right wrist tendonitis, and a 10 
percent rating for right trapezius strain in June 2001.  The 
effective date for service connection was June 13, 2001.

2.  The Veteran was notified of the proposed reduction of the 
ratings for her cervical spine disability, left and right 
wrist disabilities, and right trapezius strain disability in 
June 2003.  The reduction was effected by way of a rating 
decision, dated in August 2003, and effective as of December 
1, 2003.

3.  The Veteran was afforded the proper due process by way of 
notice and effective dates of the reductions.

4.  The evidence of record does not show that the Veteran's 
cervical spine strain, with disc herniation at C4-C5 and C5-
C6, improved to warrant the reduction of her 30 percent 
disability rating and the rating should be restored from June 
13, 2001.

5.  The evidence of record does show that the Veteran's 
service-connected disabilities of tendonitis of the left 
wrist and tendonitis of the right wrist did have sustained 
improvement and the reduction was proper.

6.  The evidence of record does show that the Veteran's 
service-connected disability of right trapezius strain did 
have sustained improvement and the reduction was proper.


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating for the Veteran's 
service-connected cervical spine strain, with disc herniation 
at C4-C5 and C5-C6, is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. §§ 3.105, 3.344 
(2008).

2.  The reduction of the Veteran's 10 percent disability 
rating for tendonitis of the left wrist was proper.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 
4.59, 4.71a (2008).

3.  The reduction of the Veteran's 10 percent disability 
rating for tendonitis of the right wrist was proper.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 
4.59, 4.71a (2008).

4.  The reduction of the Veteran's 10 percent rating for 
right trapezius strain was proper.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 4.59, 4.71a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The Veteran served on active duty from March 1986 to March 
1989, July 1989 to July 1993, and from September 1997 to June 
2001.  She had a period of IADT from February 1983 to July 
1983.  She submitted her initial claim for entitlement to VA 
disability compensation benefits while still on active duty 
in February 2000.  From a review of her service treatment 
records (STRs) it appears the Veteran was undergoing medical 
evaluation to determine her fitness for retention in service 
at that time.  

The Veteran was afforded a VA contract examination in March 
2000.  At that time she had pertinent complaints of a right 
trapezius strain, tendonitis of both wrists, and cervical 
spine soft tissue spasm.  The Veteran stated that her right 
trapezius strain caused her to have pain, weakness, 
stiffness, inflammation, instability, fatigue and lack of 
endurance.  She said she had more problems with her left 
shoulder than her right.  In regard to her wrists, the 
Veteran said she had pain, weakness, stiffness, swelling, 
inflammation, instability, fatigue and lack of endurance.  
Finally, she said that her cervical spine soft tissue spasm 
caused her pain, weakness, lack of endurance, and stiffness.  
She said she had constant excruciating daily pain that was 
sometimes aggravated for no cause.  Her pain would be 
alleviated by rest and massage.  

The examiner noted that the Veteran had a normal posture and 
gait.  Deep tendon reflexes (DTRs) were normal in the upper 
extremities.  The Veteran was said to be right-handed.  She 
was able to make a fist with each hand and her grip strength 
was said to be normal.  In regard to the right trapezius 
strain the examiner said the Veteran had no heat, redness, 
swelling, effusion, abnormal movement, instability or 
weakness.  The right trapezius was said to be tender.  The 
ranges of motion were noted to be as follows: flexion from 0 
to 180 degrees with no pain; abduction from 0 to 180 degrees 
with no pain; internal rotation was from 0 to 45 degrees with 
stiffness and external rotation was from 0 to 90 degrees with 
no pain.  The examiner said that active range of motion was 
limited by stiffness but not pain, weakness, fatigue, lack of 
endurance, or incoordination.  

The examiner stated that the wrists had no sign of heat, 
redness, swelling, effusion, abnormal movement, instability 
or weakness.  The range of motion for the right wrist was 
given as dorsiflexion from 0 to 50 degrees, palmar flexion 
from 0 to 50 degrees, radial deviation was 0 to 15 degrees 
and ulnar deviation was from 0 to 45 degrees.  The left wrist 
range of motion was given as dorsiflexion from 0 to 55 
degrees, palmar flexion from 0 to 50 degrees, radial 
deviation from 0 to 15 degrees, and ulnar deviation from 0 to 
45 degrees.  All measurements were said to be limited by 
stiffness but there was no limitation from pain, weakness, 
fatigue, lack of endurance or incoordination.

In regard to the cervical spine the examiner said that there 
was painful motion.  The Veteran had forward flexion from 0 
to 20 degrees, extension from 0 to 40 degrees, right lateral 
flexion from 0 to 20 degrees, left lateral flexion from 0 to 
25 degrees, right rotation from 0 to 35 degrees and left 
rotation from 0 to 50 degrees.  The examiner said that all 
range of motion measurements terminated with pain at the 
extremes noted.  The examiner said that x-rays of the 
cervical spine showed some straightening of the spine but 
were otherwise normal.  X-rays of the right shoulder and both 
wrists were said to be normal.  

The pertinent diagnoses included right trapezius strain.  The 
examiner said that there were subjective complaints, with 
findings on examination but without limits to active range of 
motion and normal x-rays.  He said this represented minimal 
to mild functional limitation.  As to the wrists, the 
examiner provided a diagnosis of tendonitis for each wrist.  
The wrists disorders were also described as representing a 
minimal to mild functional limitation.  Finally, he provided 
a diagnosis of cervical spine strain.  He said there were 
subjective complaints, with positive findings on examination.  
He said that x-rays showed cervical spine straightening but 
were otherwise normal.  Finally, the examiner said the 
Veteran had a mild to moderate functional limitation from her 
cervical spine disability.

The STRs contain a rheumatology consult from July 2000.  The 
veteran was seen for complaints of diffuse pain, headaches, 
and visual complaints.  She said her pain began in August 
1998 with an injury to her right foot.  She also said she 
sustained an injury to her left shoulder in September 1997 
when carrying a log as part of an exercise.  She reported a 
history of herniated disc in the cervical spine and 
tendonitis involving both wrists.  She also complained of 
upper and lower back pain, bilateral knee pain with swelling, 
migraine headaches and blurry vision.  No specific findings 
involving the cervical spine, wrists, or right trapezius were 
noted.  The Veteran was said to have 14 of 18 tender points.  
She was given a diagnosis of fibromyalgia.  

The Veteran was afforded a VA contract examination in August 
2000.  The purpose of the examination was to evaluate the 
Veteran for fibromyalgia.  The examiner noted that the 
Veteran was diagnosed with fibromyalgia in July 2000.  She 
complained of pain in her shoulders, neck, low back, legs, 
upper back and feet.  The examiner said the Veteran had 
tender points in her neck, shoulders, upper back, low back 
and lumbar spine.  He provided a diagnosis of fibromyalgia.

The Veteran's STRs show that she underwent medical board 
proceedings in September 2000.  The medical evaluation at 
that time noted that the Veteran's main complaint involved 
herniated nucleus pulposis (HNP) at C4-C5, C5-C6.  She was 
also noted to have fibromyalgia, chronic pain, and extensor 
tendonitis of both wrists.  On physical examination the 
Veteran was said to have a full range of motion of the neck 
with some pain on flexion and extension.  The Veteran was 
said to have 14 out of 18 rheumatology tender points for 
fibromyalgia, although none were described.  A magnetic 
resonance imaging (MRI) report was said to show HNP of C4-C5, 
C5-C6, and C6-C7 with also cervical spondylosis and spinal 
stenosis with no cord signal change and mild to moderate 
impingement anteriorly.  Computed tomography (CT scan) of C4 
through C7 showed central disc protrusion at C4-C5 with 
encroachment on the anterior thecal sac.  There was posterior 
spondylitic ridging with central disc protrusion and 
encroachment on the anterior thecal sac at C4-C5.  The CT 
scan also showed posterior spondylitic ridging with central 
disc protrusion and encroachment on the anterior thecal sac 
of the intervertebral space at C6-C7.  

The medical board report noted that the Veteran had had a 
neurological consult which found no evidence of radiculopathy 
or residuals related to the HNP of the cervical spine.  
Radiculopathy was further ruled out on a physical medicine 
consult, to include electromyography (EMG) testing that was 
negative for any evidence of cervical radiculopathy.  A 
neurosurgical consult resulted in an assessment of cervical 
spondylosis, spinal stenosis with no definitive myelopathic 
features and chronic pain.  Conservative management was 
recommended for six months with a consideration of surgery 
after that.  An orthopedic consult confirmed the diagnosis of 
bilateral extensor tendonitis of the wrists.  

The STRs do not contain entries for treatment/evaluation 
regarding the four issues on appeal, or any other conditions 
after the medical board of September 2000.  

The Veteran was retired from service and placed on the 
Temporary Disability Retired List (TDRL) on June 12, 2001.  
The RO issued a rating decision, later that same month, that 
granted service connection for cervical spine strain, with 
disc herniation at C4-C5, C5-C6, tendonitis of the left 
wrist, tendonitis of the right wrist, and right trapezius 
strain.  The Veteran was assigned a 30 percent disability 
rating for her cervical spine disability, and a 10 percent 
rating for each wrist and her right trapezius strain.  The 
effective date for the grant of service connection, and the 
respective disability ratings, was established as June 13, 
2001.  

The Veteran's cervical spine disability was evaluated under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  Her left and right wrist disabilities were evaluated 
under Diagnostic Code 5215 for limitation of motion of the 
wrist.  Finally, the Veteran's right trapezius strain was 
evaluated under Diagnostic Code 5203 for impairment of the 
clavicle or scapula.

The Board notes that the Veteran was also granted service 
connection for the following additional disabilities in June 
2001: temporomandibular joint disorder, irritable bowel 
syndrome (IBS), bilateral pes planus and hallux valgus, 
alopecia, dermal discoloration of the right wrist, lumbar 
spine strain, and left rhomboid strain.  The Veteran's 
combined disability rating was 80 percent from June 13, 2001.

VA treatment records for the period from August 2001 to 
February 2003 were associated with the claims folder.  The 
records were not relevant to the Veteran's cervical spine, 
wrists, or right trapezius.

The Veteran was granted service connection for fibromyalgia, 
uterine fibroids, iron deficiency anemia, and a psychiatric 
disorder by way of a rating decision dated in March 2003.  
The Veteran was awarded a 20 percent rating for her 
fibromyalgia, a noncompensable disability rating for her iron 
deficiency anemia, and a 30 percent rating for her 
psychiatric disorder.  The effective date for the grant of 
service connection, and the respective disability ratings, 
was established as of June 13, 2001.  

The Veteran's uterine fibroids were also established as 
service connected from June 13, 2001.  She was given an 
initial noncompensable disability rating from June 13, 2001.  
However, because the Veteran underwent surgery for the 
disability in January 2003, a temporary 100 percent rating 
from January 7, 2003, to February 28, 2003, was assigned with 
a noncompensable disability rating from March 1, 2003.  

Thus, the Veteran's combined disability rating was increased 
to 90 percent effective from June 13, 2001.  It was increased 
to 100 percent from for the period noted and then to 90 
percent from March 1, 2003.  The March 2003 rating decision 
noted that a future examination was tentatively scheduled for 
March 2004.

The Veteran underwent a VA contract examination in March 
2003.  The disabilities to be examined included the Veteran's 
cervical spine, wrists, and right trapezius.  The examiner 
noted the history of the Veteran's problems in service when 
she experienced trouble typing in 1998.  This was exacerbated 
by doing push-ups.  The Veteran complained of occasional 
pain, numbness, and tingling of both wrists.  She said this 
was constant but she would experience exacerbations 
especially during writing or typing.  She said she had been 
advised by doctors to stop typing.  She said she was 
functionally impaired because of the pain associated with 
typing.  The Veteran also complained of constant pain in her 
neck.  She said that the pain radiated into her shoulder and 
both upper arms.  She said the symptoms were constant.  The 
Veteran said this had required bedrest, as ordered by a 
physician, on several occasions.  

The examiner said that the Veteran had a normal gait.  There 
was no evidence of a muscle injury.  The Veteran's main 
problems were pain over the trapezius and left Romberg 
muscles.  The examiner said there was no loss of deep fascia 
and the muscle group could move the joint with comfort, 
endurance, and strength to accomplish activities of daily 
living.  The examiner said that the muscles involved the 
shoulder, and the muscles on the back of the neck and the 
lateral and posterior muscles of the neck.  These were 
described as muscle groups I, II, XXII, and XXIII.  The 
examiner said the Veteran had a range of motion for the right 
shoulder of 0 to 180 degrees flexion, 0-180 degrees 
abduction, and 0-90 degrees for both internal and external 
rotation.  The examiner said that there was pain during the 
active range of motion of the left shoulder but not the right 
shoulder.  Further there was no additional limitation of the 
right shoulder due to pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis.  

The examiner said that the appearance of the wrists was 
within normal limits.  He provided ranges of motion for both 
wrists to show dorsiflexion from 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, radial deviation from 0 to 20 
degrees, and ulnar deviation from 0 to 45 degrees.  The 
examiner said the range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no evidence of ankylosis.

As to the cervical spine the examiner said there was some 
radiation of pain on movement and a slight muscle spasm over 
the trapezius, and mild tenderness over the trapezius.  There 
were no signs of radiculopathy.  The Veteran's range of 
motion was noted as flexion from 0 to 60 degrees, extension 
from 0 to 40 degrees, right lateral flexion was 0 to 30 
degrees as was left lateral flexion, right rotation was from 
0 to 80 degrees and left rotation was from 0 to 60 degrees.  
With the exception of right lateral flexion and right 
rotation, the Veteran was noted to have pain on the extreme 
of motion for the other planes.  

The examiner said that the motor function of the upper 
extremities was normal and sensation to light touch and pain 
were normal.  Reflexes at the biceps and triceps were said to 
be 2+.  X-rays of both wrists were interpreted as normal.  An 
x-ray of the cervical spine was said to show mild 
degenerative disc disease at C5-C6.  The examiner said there 
was no change in the diagnosis of bilateral wrist tendonitis 
or right trapezius strain.  The examiner did say the 
diagnosis for the Veteran's cervical spine disability was 
changed to degenerative disease of the cervical spine, based 
on the history, physical examination, and x-ray changes.  

The RO issued a rating decision dated in May 2003.  The 
rating decision proposed to reduce the Veteran's disability 
ratings for her cervical spine, left and right wrist 
disabilities, and her right trapezius strain disability.  The 
rating decision also proposed to reduce the Veteran's 
disability ratings for service-connected lumbar spine strain 
and IBS.  

The rating decision proposed to reduce the Veteran's cervical 
spine rating from 30 percent to 10 percent.  This was 
predicated on the results of the March 2003 examination which 
reported the Veteran has having slight limitation of motion 
with pain.  The RO determined that the examination report 
demonstrated sustained improvement and that the Veteran had 
no more than slight limitation of motion of the cervical 
spine. 

In regard to the Veteran's wrist disabilities, the rating 
decision proposed to reduce the 10 percent rating for each 
wrist to a noncompensable rating.  The RO said the range of 
motion was demonstrated to be complete for each wrist, with 
no limitation due to pain.  The rating decision noted that 
the Veteran did not demonstrate dorsiflexion of less than 15 
degrees, or palmar flexion limited to inline with the 
forearm, for either wrist, to warrant a 10 percent rating.  
Finally, the RO proposed to reduce the rating for the right 
trapezius strain from 10 percent to a noncompensable rating.  
The RO held that the results of the latest examination 
demonstrated no limitation of motion for the shoulder and no 
evidence of malunion or nonunion of the clavicle or scapula.  

Notice of the proposed reduction was provided to the Veteran 
on June 10, 2003.  The letter advised the Veteran that she 
had 60 days to submit evidence and/or argument as to why her 
disability ratings should not be reduced.  She was also 
advised that she was entitled to a personal hearing.  She was 
advised to contact the RO if she desired a hearing.  The 
letter did not inform her that she had any deadline in 
requesting a hearing.  The letter was sent to the same 
address used by the Veteran over the previous three years to 
include a submission from her in January 2003.  There is no 
indication in the claims folder that the letter was returned 
as undeliverable.

The Veteran did not respond to letter of June 2003.  The RO 
issued a rating decision to implement the proposed reductions 
in August 2003.  Notice of the rating action was provided on 
September 2, 2003.  The effective date for the reductions was 
established as of December 1, 2003.  The Veteran's combined 
disability rating was reduced to 70 percent as of December 1, 
2003.

The Veteran submitted her notice of disagreement (NOD) with 
the reductions in January 2004.  The Veteran alleged that her 
examination of March 2003 was inadequate in that she was only 
in the office for 8 minutes.  She disputed how her several 
disabilities could have been evaluated in that period of 
time.  

The Veteran was scheduled for another VA contract examination 
in November 2004.  She failed to report for the examination.

VA treatment records for the period from January 2004 to 
January 2005 addressed treatment provided to the Veteran for 
conditions unrelated to the four issues on appeal.

The Veteran was issued a statement of the case (SOC) in April 
2005.  The SOC went into greater detail for how the evidence 
supported a reduction in the Veteran's several disability 
ratings.  The SOC also include the diagnostic criteria used 
to evaluate the Veteran's several disabilities.

The Veteran perfected her appeal in April 2005.  She said 
that she believed the notice for the November 2004 
examination was probably mailed to her old address rather 
than her new address.  She said that she sold her home in 
September 2004 and was completely moved from the house by end 
of that month.  The Veteran said that she moved several times 
between the end of September 2004 and November 12, 2004.  

The Board notes that the letter providing notice of the VA 
contract examination for November 11, 2004, was sent to the 
"new" address claimed by the Veteran.  The date of the 
letter was October 29, 2004.  The address used in the 
examination notice letter is the same address used by the 
Veteran in her substantive appeal of April 2005.  It appears 
unlikely that the Veteran would not have received the 
examination notice letter since she said she moved by 
September 30, 2004.  Moreover, the examination notice letter 
was never returned as undeliverable.  

The Veteran was afforded a VA contract examination in May 
2005.  The examiner reviewed the Veteran's several service-
connected disabilities.  In regard to fibromyalgia the 
Veteran complained that it affected her whole body.  She said 
she had easy fatigability, headaches, sleep disturbance, 
stiffness, anxiety, depression, Raynaud's-like symptoms and 
paresthesia.  The symptoms occurred on a daily basis.  The 
symptoms were precipitated by environmental stress of extreme 
cold.  The ability to perform daily functions during flare-
ups was very limited.  The Veteran was said to be unable to 
lift or push heavy objects.  She was not receiving any 
treatment for her fibromyalgia.

The Veteran said her wrist disabilities were due to injury 
and occurred from excessive typing and cold weather.  She 
complained of numbness or tingling of the fingers and the 
wrists would "go out."  The symptoms were intermittent and 
as often as several times per week with each occurrence 
lasting for 15 minutes.  The Veteran said flare-ups affected 
her ability to do her activities of daily living as she was 
unable to do anything.  The Veteran was not receiving any 
treatment for her wrists.  Her functional impairment 
consisted of not being able to hold onto objects or being 
able to write or type for long periods of time.  

The examiner noted that the Veteran was previously diagnosed 
with herniated discs, C4-C5, C5-C6, with cervical strain.  
The Veteran said that she had pain at the neck and that it 
occurred constantly.  The pain would travel to the left 
shoulder.  The pain was described as aching in nature, 
oppressing in nature and sharp in nature.  She said the pain 
could be a 10 and could be elicited by physical activity, 
stress and cold weather.  She said it was relieved by rest.  
The symptoms included sharp pains in the neck that radiated 
down the lower back and left shoulder.  The Veteran said she 
had incapacitating episodes as often as 2 times per month 
that would last for 3 days.  She said she had 45 incidents of 
incapacitation for a total of 45 days.  The Board notes that 
the examiner combined an assessment of both the lumbar and 
cervical spine in this portion of the report.  Further, the 
Veteran did not relate that she had physician-ordered periods 
of bedrest when incapacitated.  

The Veteran related that she suffered an injury to her right 
shoulder in service and said she had a deep penetrating 
wound.  She said that she did not receive any treatment in 
the field.  She said the degree of the destruction involved 
spasms.  She said she had loss of strength, weakness, easy 
fatigability, pain and inability to control movement well.  
She also complained of stiffness.  She said she took 
Percocet, Flexeril, and Valium to treat her symptoms.  

The examiner noted that there were 18 tender points for the 
Veteran on examination.  They were located at a number of 
different areas to include the low cervical spine, bilateral 
at the anterior aspects of the intertransverse space at C5-
C7, and bilateral trapezius.  The examiner stated that there 
was no muscle wound present.  Palpation of the muscle 
revealed no loss of deep fascia or muscle substance and no 
impairment of muscle tone.  There was no sign of lowered 
endurance or impaired coordination.  There was no muscle 
herniation and the muscle injury did not involve any tendon, 
bone, joint, or nerve damage.  The Veteran was noted to have 
a range of motion for the right shoulder of flexion to 180 
degrees, abduction to 180 degrees, and external and internal 
rotation each to 90 degrees.  The examiner stated that there 
was no impairment due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  

The Veteran's wrists were said to have a normal appearance.  
The Veteran had identical ranges of motion for each wrist 
with dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees.  The examiner stated that there was no 
additional impairment from pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

The examiner stated that there was no evidence of radiating 
pain of the cervical spine on movement and no evidence of 
muscle spasm.  There also was no evidence of tenderness or 
ankylosis.  The Veteran was said to have a range of motion of 
0 to 40 degrees of flexion, 0 to 40 degrees extension, 0 to 
35 degrees for right lateral flexion and 0 to 30 degrees for 
left lateral flexion, 0 to 70 degrees for right rotation and 
0 to 65 degrees for left rotation.  The examiner said there 
was evidence of additional limitation by way of pain after 
repetitive use and pain had a major functional impact.  The 
examiner said there was no evidence of additional limitation 
by way of fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Neurological 
examination of the upper extremities was said to show 
function and sensory function within normal limits.  Upper 
extremity reflexes were 2+.  The examiner said that x-rays of 
the cervical spine were said to be within normal limits.  

The examiner noted the prior diagnoses of tendonitis, 
bilateral wrists, herniated discs, C4-C5, C5-C6, with 
cervical strain, and right trapezius strain.  She said that 
there was no change in those diagnoses.  

VA treatment records for the period from April 2004 to May 
2008 were associated with the claims folder.  The records did 
not provide any relevant information regarding the four 
issues on appeal.  They, as in previous VA treatment records, 
had several instances of treatment for complaints of pain 
related to her fibromyalgia.  These complaints were primarily 
confined to the small joints of her hands and her feet.  

The Veteran was scheduled for a VA contract general medical 
examination in June 2008.  She failed to report for the 
examination.  The examination appointment letter was dated 
June 16, 2008.  The address used in the letter is the same as 
that used on prior VA correspondence, as well as later 
correspondence.  There is no indication of the examination 
notice letters, or any other VA correspondence sent to the 
same address was undeliverable or not received.  

The Veteran's 10 percent ratings for lumbar spine strain and 
irritable bowel syndrome were restored by way of a rating 
decision dated in August 2008.

The RO issued a supplemental statement of the case (SSOC) in 
August 2008.  The Veteran was provided notice that her case 
was certified on appeal to the Board in October 2008.

II. Analysis

The rating reductions in this case were undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (i).  The 
regulations applicable in 2003 are unchanged since that time.  
In the case where a lower rating would result in a reduction 
or discontinuance of compensation payments being made, the RO 
is to prepare a rating proposing the reduction that sets 
forth all material facts and reasons.  The veteran is to be 
notified at their latest address of record of the 
contemplated action and furnished detailed reasons for the 
reduction, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action is to 
be taken and the award reduced effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); see also 38 C.F.R. 
§ 3.105(e)(2008).  The notice of the proposed reduction must 
also inform the veteran that they can request a 
predetermination hearing and that the request for a hearing 
must be received by VA within 30 days of the notice.  
38 C.F.R. § 3.105(i) (2008).

At the outset the Board finds that the due process 
requirements in regard to notice and proper effective dates 
were met in this case.  The RO advised the Veteran of the 
proposed reduction.  The notice letter included a copy of the 
rating decision with a summary of the evidence and the basis 
for the proposed reductions.  The notice letter informed the 
Veteran that she had 60 days to submit evidence/argument to 
support any disagreement with the proposed reduction.  
Further, the Veteran was advised that she could have a 
hearing in her case.  The letter did not specifically inform 
the Veteran that she had to request the hearing within 30 
days of receipt of the notice; however, this error was not 
prejudicial to the Veteran as she was actually given a longer 
time to request a hearing.  Further, the Veteran failed to 
respond to the notice letter.  She has never alleged that she 
did not receive the notice letter, to include its advice 
regarding the submission of evidence/argument or to request a 
hearing.

The proposed reduction was conveyed to the Veteran on June 
10, 2003.  She did not respond to the notice.  The RO issued 
a rating decision on August 27, 2003, and provided notice to 
the Veteran on September 2, 2003.  The rating action and 
notice were more than 60 days after the date of notice of the 
proposed reduction.  The effective date of the reduction, 
December 1, 2003, was the first day of the month following 60 
days from the date of notice.  The Veteran was afforded the 
due process procedural protections that are applicable in 
rating reduction cases.

The Board notes that 38 C.F.R. § 3.344 (2008) must be 
considered in evaluating the reduction of a disability 
rating.  The provision relates to the stabilization of 
disability evaluations.  The Veteran's disability ratings of 
30 percent for the cervical spine and 10 percent for each 
wrist and the right trapezius strain were assigned by prior 
rating action of the RO, effective from June 13, 2001, and 
remained in effect until December 1, 2003, a period of less 
than five years.  As the Veteran's disability ratings were in 
effect for less than five years, subsections (a) and (b) of 
38 C.F.R. § 3.344 are not for application in this instance.  
See 38 C.F.R. § 3.44(c) (2008).

The Board also notes that 38 C.F.R. § 3.344(c) does provide 
that, if an adequate examination discloses improvement in the 
condition, such findings will warrant a reduction in the 
disability evaluation.  However, the examination itself is 
not the only evidence to consider.  In Brown v. Brown, 5 Vet. 
App. 413, 419 (1993), the United States Court of Appeals for 
Veterans Claims (Court), interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the disability, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that, in any rating reduction case, not only must it 
be determined that improvement in the disability has 
occurred, but also that improvement reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

A. Cervical Spine

The Veteran's main evaluation for her disabilities in March 
2000 occurred more than a year prior to her actual discharge 
and placement on the TDRL in June 2001.  However, she had 
thorough VA contract examinations in March 2000 and August 
2000 while she was still on active duty.  She also had 
medical board proceedings that assessed her physical status 
in September 2000.  Thus, there were several evaluations of 
record meant to measure and diagnose impairments that both 
made her unfit for further military service and warranted 
consideration of VA disability compensation.  Her STRs did 
not demonstrate any further evaluation or treatment for the 
four disabilities involved in this reduction appeal after her 
medical board of September 2000 and there are no records 
documenting any post-service treatment for any of the four 
disabilities.

The Veteran was granted service connection for cervical spine 
strain with disc herniation at C4-C5 and C5-C6.  She was 
awarded a 30 percent disability rating under Diagnostic Code 
5290 for limitation of motion of the cervical spine.  See 
38 C.F.R. § 4.71a (2003).  The rating criteria in effect at 
that time for Diagnostic Code 5290 provided for a 30 percent 
rating where the limitation of motion was severe.  A 20 
percent rating was for application for moderate limitation of 
motion and a 10 percent rating for limitation of motion 
characterized as mild.  Id.

The Board notes that, prior to September 2003, there was no 
specific measure of the range of motion of the cervical spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with a September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2008).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"mild", "moderate" or "severe."

In regard to the cervical spine, a full range of motion for 
forward flexion is 45 degrees, backward extension is to 45 
degrees, left and right lateral flexion is to 45 degrees 
each, and left and right rotation is to 80 degrees each.  See 
38 C.F.R. § 4.71a, Plate V (2008).

The March 2000 VA contract examination provided the only 
actual measurements of the range of motion for the cervical 
spine prior to the rating action of May 2003.  The Veteran 
had flexion to 20 degrees, extension to 40 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 25 
degrees, right rotation to 35 degrees and left rotation to 50 
degrees.  She was reported to have pain on the extremes of 
all the ranges of motion.  There was no evidence of any 
neurological impairment and no evidence of muscle spasm or 
tenderness.  The September 2000 medical board report said the 
Veteran had a full range of motion with some pain on flexion 
and extension.  

Based on the March 2000 examination results, the Veteran was 
given a 30 percent rating for severe limitation of motion.  
The results from the March 2003 examination demonstrated an 
improvement in the Veteran's range of motion.   Although the 
contract examiner listed a greater degree for what was 
considered normal motion than what current VA regulations 
provide, his findings of actual motion are dispositive.  The 
Veteran's forward flexion was improved as was her lateral 
flexion and rotation.  In fact, the Veteran showed 
improvement in planes of motion except for extension, which 
remained the same.  There was no evidence of radiculopathy.  
There was evidence of pain on motion for all planes but the 
right lateral flexion and right rotation motions.  There was 
no limitation due to lack of endurance, weakness, fatigue, or 
incoordination.  X-rays of the cervical spine showed mild DDD 
at C5-C6.  

As noted, the VA treatment records added to the record since 
the grant of service connection in June 2001 contain no 
evidence of treatment for complaints involving the cervical 
spine and the Veteran has not alleged that she has had such 
treatment.  The evidence added to the record since the June 
2001 rating decision does reflect improvement in the 
Veteran's range of motion of the cervical spine.  In fact, 
the medical board during service in September 2000 reported 
improved range of motion from that observed at the time of 
the March 2000 VA contract examination.  The Veteran was 
noted to have a full range of motion, although no specific 
measurements were provided, with some pain on flexion and 
extension in September 2000.  The findings from the March 
2003 VA contract examination provide measured evidence of 
some improvement with the same subjective complaints of pain 
and same objective observations of pain on extremes of motion 
for most movements.

Despite such improvements in the range of motion, the VA 
contract examiner did not address the findings of disc 
herniations that were noted by way of CT scan and MRI reports 
during service.  The examiner noted that x-rays of the 
cervical spine showed evidence of DDD at C5-C6 and changed 
the diagnosis for the Veteran's disability to DDD of the 
cervical spine.  Although the x-ray report is not disputed, 
the findings from the earlier studies have not been refuted 
or found to be incorrect.  

The Board finds that the evidence of record did not support a 
reduction of the Veteran's 30 percent disability rating, for 
severe limitation of motion, to a 10 percent rating for mild 
limitation of motion.  Although improvement in some ranges of 
motion is noted, the Veteran still had impaired motion in 
most planes.  She also continued to have objective evidence 
of pain on motion and continued to have evidence of multiple 
disc herniations and DDD.  The Board finds that her overall 
disability, reflecting consideration of the objective rating 
criteria, and the factors from 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), has not 
demonstrated sustained improvement.  Accordingly, the 30 
percent disability evaluation is restored from June 13, 2001.

B.  Right and Left Wrists

The Veteran's wrist disabilities were evaluated under 
Diagnostic Code 5215 that provides for a 10 percent rating 
for limitation of motion of the wrist.  38 C.F.R. § 4.71a 
(2008).  The rating criteria are unchanged from 2001.  A 10 
percent rating is warranted for dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
The 10 percent rating is applicable for either the major or 
minor wrist.  Id.  A greater rating is only available if 
there is ankylosis of the wrist.  Ankylosis for either wrist 
has never been diagnosed, in service or after.  

As with the Veteran's cervical spine disability, the only 
actual measurements of her range of motion for the wrists, 
prior to March 2003, were from the examination in service in 
March 2000.  At that time she had dorsiflexion and palmar 
flexion in the right wrist of 50 degrees, she also had radial 
deviation to 15 degrees and ulnar deviations to 45 degrees.  
The left wrist was noted to have dorsiflexion to 55 degrees, 
palmar flexion to 50 degrees, and radial deviation to 15 
degrees and ulnar deviation to 45 degrees.  The Veteran had 
stiffness with her ranges of motion but there was no 
swelling, abnormal movement, instability or weakness.  
Further, there was no increased loss of motion from pain, 
weakness, fatigue, lack of endurance, or incoordination.

At her examination in March 2003, the Veteran had 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees for both wrists.  Stiffness was not noted.  There was 
no additional limitation from pain, fatigue, weakness, lack 
of endurance or incoordination.  

The Board notes that ranges of motion for the wrist are found 
at 38 C.F.R. § 4.71a, Plate I (2008).  Dorsiflexion and 
palmar flexion are listed in the Plate and discussed in the 
rating criteria for a wrist disability.  Ulnar and radial 
deviation are not listed in the rating criteria but are shown 
in Plate I.  Normal flexion is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  As noted 
radial and ulnar deviation are not included in the disability 
rating criteria; however, Plate I lists normal radial 
deviation as from 0 to 20 degrees and normal ulnar deviation 
as from 0 to 45 degrees.

The Veteran's ulnar deviation was to 45 degrees in March 2000 
and in March 2003.  Her radial deviation was to 15 degrees in 
March 2000 but had improved to 20 degrees in March 2003.  Her 
dorsiflexion had also improved by March 2003.  She had 
dorsiflexion to 50 and 55 degrees, respectively, previously, 
but this had improved to 70 degrees in each wrist in March 
2003.  Her palmar flexion also improved from 50 degrees for 
each wrist in March 2000 to 80 degrees for each wrist in 
March 2003.  

The Veteran had not received any treatment for her wrists 
since service.  Moreover, her STRs did not reflect any 
treatment after the March 2000 examination in service.  Her 
diagnosis of tendonitis was confirmed at the time of the 
medical board in September 2000 but no range of motion 
studies were done.  Thus, the two examination reports of 2000 
and 2003 constitute the most probative objective medical 
evidence of record to consider in deciding whether the 
reduction was proper.

X-rays of both wrists were negative in 2000 and in 2003.  The 
Veteran's range of motion was clearly much improved in March 
2003 as she had a full range of motion in dorsiflexion and 
palmar flexion.  Those two planes are essentially the only 
measures of disability involving range of motion of the 
wrist.  Although Plate I does list ulnar and radial deviation 
measurements, those factors are not included in the rating 
criteria under Diagnostic Code 5215.

Further, the Veteran's motion was not limited by pain, or by 
the stiffness that was present in March 2000.  The Veteran 
essentially had a full range of motion with subjective 
complaints of pain not found on examination.  The examiner 
specifically noted that there was no evidence of pain, 
fatigue, incoordination, weakness, or lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.59; see also DeLuca, supra.

The Board finds that the March 2003 examination was thorough 
as the examiner assessed the range of motion of the joints 
and included an assessment of the Deluca factors.  The Board 
also finds that there was definite improvement in the 
Veteran's service-connected disabilities of tendonitis of the 
right and left wrists.  This improvement in the functioning 
of the wrists reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
employment.  As such, the reduction of her disability rating 
of 10 percent to a noncompensable disability rating was 
proper for both the right and left wrists, respectively.  

C. Right Trapezius Strain

The Veteran complained of suffering an injury to her left 
shoulder in service.  However, at her March 2000 examination 
she complained of pain in the right trapezius.  She said she 
also had weakness, stiffness, inflammation, instability, 
fatigue and lack of endurance.  On examination she had no 
swelling, effusion, abnormal movement, instability or 
weakness.  The right trapezius was tender.  The range of 
motion were flexion from 0 to 180 degrees with no pain; 
abduction from 0 to 180 degrees with no pain; internal 
rotation was from 0 to 45 degrees with stiffness and external 
rotation was from 0 to 90 degrees with no pain.  The examiner 
said that active range of motion was limited by stiffness but 
not pain, weakness, fatigue, lack of endurance, or 
incoordination.  

The Veteran was granted entitlement to service connection for 
right trapezius strain in June 2001.  Her disability was 
evaluated under Diagnostic Code 5203, which pertains to 
disabilities involving impairment of the clavicle or scapula.  
The rating criteria in effect in 2001 are unchanged to the 
present.  Under Diagnostic Code 5203 a 10 percent rating is 
warranted for the major arm where there is either nonunion of 
the clavicle or scapula without loose movement, or malunion 
of the clavicle or scapula.  38 C.F.R. § 4.71a (2008).  The 
June 2001 rating decision also considered Diagnostic Code 
5201, pertaining to limitation of motion of the arm, and 
Diagnostic Code 5202, other impairment of the humerus but 
found that the evidence of record did not support a rating 
under either diagnostic code.  The minimum rating under 
either of those diagnostic codes was a 20 percent rating.  

The Board notes that ranges of motion for the shoulder are 
found at 38 C.F.R. § 4.71a, Plate I (2008).  They are 
unchanged from the time of the Veteran's initial rating of 
June 2001.  Flexion of the shoulder is from 0 to 180 degrees 
as is abduction.  Internal and external rotation are from 0 
to 90 degrees.  Id.  

At the time of her rating in June 2001, the medical evidence 
of record documented a limitation in internal rotation with 
stiffness.  There was no evidence of a muscle injury.  X-rays 
were negative.  The Veteran was given the benefit of the 
doubt and assigned a 10 percent rating under Diagnostic Code 
5203.  

As with her other disabilities, the Veteran has had no 
further treatment or evaluation of her right shoulder after 
the March 2000 examination.  She was not further evaluated in 
service and, in fact, her right shoulder was not even listed 
as a condition at the time of her medical board in September 
2000.  It was not addressed in the medical report and not 
listed on the medical board cover sheet that listed the 
Veteran's several impairments.  There is no evidence of 
treatment or evaluation after service.

At her March 2003 examination, the Veteran had a full range 
of motion with flexion and abduction from 0 to 180 degrees, 
and internal and external rotation from 0 to 90 degrees.  
There was no pain with motion and no evidence of fatigue, 
weakness, lack of endurance or incoordination.  X-rays were 
negative.  The examiner stated unequivocally that there was 
no muscle impairment.  In short, there were only the 
Veteran's subjective complaints of pain.  There was no 
objective evidence of pain, or other limiting factors at the 
time of the examination.  See 38 C.F.R. §§ 4.40, 4.59; see 
also DeLuca, supra.

There was no evidence of record to show nonunion of the 
clavicle or scapula, with nonunion and loose movement, or 
malunion of either the clavicle or scapula as any time.  The 
Veteran's initial disability rating was based on a one-time 
finding of a limitation of internal rotation and a complaint 
of stiffness. 

The evidence of record, such as a lack of any treatment in 
service after March 2000, the lack of any mention of the 
right trapezius in the September 2000 medical board, and the 
findings of the March 2003 examination, all demonstrate that 
there is evidence of sustained improvement of the Veteran's 
right trapezius strain.  The Board finds that the March 2003 
examination was thorough as the examiner assessed the range 
of motion of the right shoulder and included an assessment of 
the Deluca factors.  Accordingly, the Board finds that there 
was definite improvement shown with respect to the Veteran's 
service-connected right shoulder condition and that this 
improvement in functioning reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and employment.  As such, the reduction of her 10 
percent rating to a noncompensable rating under Diagnostic 
Code 5203 was proper.  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Veteran's case originated because of the results of a 
routine scheduled future examination in March 2003.  It was 
not a claim for an increased rating on her part.  Because the 
case involved a proposed, and then final, reduction in 
disability ratings, due process requirements under 38 C.F.R. 
§ 3.105(e) and (i) had to be met.  As previously discussed, 
those due process requirements were met in this case.

As to VCAA notice, the "adverse" rating action in this case 
took place in August 2003, effective from December 1, 2003.  
The Veteran appealed the reduction of her four disability 
ratings.

Court issued a decision regarding the content of VCAA notice 
during the pendency of this appeal.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased rating claims would require more specific notice 
than others.  The Court acknowledged that some cases would 
only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The RO provided the Veteran with Vazquez-Flores notice in 
June 2008.  The letter included a copy of rating criteria for 
disabilities involving the spine, wrists, and shoulder.  The 
letter further advised the Veteran as to how VA determines a 
disability rating.  The Veteran was given examples of 
evidence she could submit in support of her appeal.  

The Veteran did not respond to the letter.

The RO re-adjudicated the Veteran's reductions in August 
2008.  The propriety of the reductions were confirmed and 
continued and the basis for the decision provided by way of a 
supplemental statement of the case (SSOC) issued in August 
2008.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The Veteran had 
actual knowledge in this case.  The RO notified her of the 
proposed reductions in June 2003.  She was provided a copy of 
the rating decision that contained the analysis for the 
proposed reduction.  She was given the opportunity to contest 
the proposed reduction or to request a hearing.  She elected 
not to respond to the notice.

The Veteran was notified of the reduction action in September 
2003.  She chose to disagree with the reduction and perfected 
her appeal.  She contended that the evidence of record did 
not support a reduction.  The Veteran's submission of her NOD 
and appeal show that she understood the reductions and the 
bases for the reductions even though she disagreed.

Further, a reasonable person would understand the requirement 
to demonstrate that their disability ratings should not be 
decreased upon receipt of a notice that informs such a 
reduction will occur unless there is an objection to that 
action within a 60 day period.  Further, even though the 
reduction was accomplished, and appealed, the Veteran was 
provided the notice required by Vazquez-Flores and how 
disability ratings are determined in general.  Further, she 
was given explicit notice of the rating criteria used in her 
specific case.  The Veteran has not been prohibited from 
meaningful participation in the adjudication of her claim 
such that it affects the essential fairness of the 
adjudication.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the Veteran's claim has 
been obtained.  The evidence developed in this claim included 
the Veteran's STRs, VA treatment records, and several VA 
examination reports.  The Veteran elected not to have a 
hearing in her case, either as a predetermination hearing or 
in appeal of the rating decision that reduced her disability 
ratings.  The Veteran did not identify any additional records 
to be obtained that were pertinent to her claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would be needed to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.



	(CONTINUED ON NEXT PAGE)






ORDER

The reduction of the 30 percent evaluation for the Veteran's 
cervical spine strain with disc herniation at C4-C5 and C5-
C6, was improper and the 30 percent rating is restored from 
June 13, 2001.

Entitlement to restoration of a 10 percent disability rating 
for tendonitis of the left wrist is denied.

Entitlement to restoration of a 10 percent disability rating 
for tendonitis of the right wrist is denied.

Entitlement to restoration of a 10 percent rating for right 
trapezius strain is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


